UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KEYBANK NATIONAL ASSOCIATION,
successor in interest to Key Equipment
Finance,

                           Plaintiff,
                                                    21 Civ. 3270 (KPF)
                    -v.-
                                                          ORDER
COMPLETE RADIOLOGY
MANAGEMENT SOLUTIONS, LLC, et
al.,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      There is currently an initial pretrial conference scheduled in this

matter for July 1, 2021. However, given that the remaining Defendants

have not yet appeared in this action, and Plaintiff has recently obtained

Certificates of Default (see Dkt. #23-26), the initial pretrial conference is

hereby ADJOURNED sine die. Plaintiff is directed to submit its proposed

Order to Show Cause and supporting paperwork on or before July 8, 2021.

      SO ORDERED.

Dated:       June 24, 2021
             New York, New York
                                             _________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
